Title: To John Adams from Thomas Brand Hollis, 18 February 1793
From: Hollis, Thomas Brand
To: Adams, John



Dear sir
Chesterfield Street Monday 18 Feb 1793.

I am ashamed when I look at the date of your last letter but knowing how much you are engaged & the little entertainment I can avoid you by detailing the publick occurrences wch you have by the Frence papers, many of which are very good being wrote by men of the first talents who do not scorn to instruct & inform their fellow citizens,   knowing that truth is always productive of good.but a stronger reason has operated the common conveyance of the mail is not the best or safest: tho I have not wrote I have had the satisfaction to hear of you & hope that your illness is now totally done away & that my amiable friend mrs Adams is  perfectly recover’d.we live in active times & events take place beyond our most sanguine expectations.
You Americans have inflamed the world & as Sergt Glyn said “the spark of liberty will extend itself” it has extended itself & the French enjoy its genial warmth & obtain strength & vigor by its animating power The astonishing French revolution is not to be accounted for by any principle of human wisdom but by the immediate power of Deity.
that some irregulatities have happend is not to be wondered at. "oppression drives a wise man mad." a people having just emancipated themselves from slavery, looking back with horror at what they have sufferd & rejoicing at what they have escapd, naturally raises all the passions of malice hatred & revenge to the author, or imputed authors of their late intolerable sufferings, & therefore it must be some time before the mind is calm & sedate enough to to digest a plan of government proper for free & rational beings perhaps owing to this, that the constituent assembly was so imperft & trusting more power in hands unequal improper & dangerous; fortunately for the people the powers so trusted discover’d themselves immediately which render’d the 2 revolution of the 2 of August absolutely neccessary & brought on the subsequent events.
The principal persons who formed the constituent assembly were many of them men of abilities & of good intentions but could not extend themselves to what is now intended, a perfect republick nor give up what they had labourd so much to effect & some of them tincturd with the old Leaven & others influenced by pecuniary motives which is now most certain. The then reigning power armed with the Veto & a great income conducted themsleves extreamly ill, thought themsleves secure & drove furiously wch has proved fatal to them & their cause.  & there is reason to beleive that had they gaind their point the revenge would have been general & bloody. however it must be allowed tho some horrid messaeres yet no revolution has been effected with so little blood—The war with this country which might have been prevented will unite them settle their government & fix them on an immoveable basis the will of the people. to them it seemd almost neceseary to prevent a civil war unless the principles of this country of their country were alterd as to them for being kept in suspense the expence was almost equal to a war & they have nothing to lose having no trade on the contrary the English have nothing to gain & much to lose & it is a war as Fox said of principles .” which is nouveau.
you ask me a trying question. Pain has occasioned much uneasiness & his enemies have circulated his book & given opportunities of spreading his principles which are imbibed in France & made subservient to their purpose there is an answer to Pain publishd by Stockdale in the name of John Adams Esqr  the publisher wishes it to be thought yours but your friends do not think it is. I have inclosed a copy with some other papers to amuse you the press is loaded with much trash in the life of Pain the Editor has asserted that the far famed pamphlet, yeleped rights of man was submitted to the revisal of Mr. Brand Hollis & a committee of Democrates it was fetted by them for the press after some struggles between the desires of the author & the wishes of the Patrons all which is notoriously false for I never saw the pamphlet till it was printed.
your book is out of print & much sought after. let this long letter be a proof  how glad I am to talk with you & hope you will not punish me by a long delay before I hear from you.
my best wishes attend mrs Adams & hope she has recoverd her health & spirits—I have put a few papers for her entertainmen with those for you.
beleive me Dear Sir with real esteem that / I am your sincere & / affect Friend
T. Brand Hollis